714 N.W.2d 428 (2006)
Alvin V. AHO, Respondent,
v.
DULUTH TRANSIT AUTHORITY, and State Fund Mutual Insurance Company, Relators.
No. A06-490.
Supreme Court of Minnesota.
May 24, 2006.
Russell J. LaCourse, LaCourse Law Office, P.A., Duluth, MN, for Respondent.
Andrew W. Lynn, Lynn, Scharfenberg & Associates, Minneapolis, MN, for Appellants.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed March 1, 2006, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary affirmances have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Sam Hanson
Associate Justice